UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Wo ee ee x
STATE NATIONAL INSURANCE COMPANY, :
WC 28 REALTY, LLC, and PIZZAROTTI
IBC LLC,
Plaintiffs,
21-cv-2634 (JSR)
-y-
ORDER
STATE FARM FIRE AND CASUALTY
COMPANY,
Defendant. :
oe ee eee eee ee x

JED S. RAKOFF, U.S.D.Jd.

The parties in this case have informed the Court that they
have reached a settlement. Accordingly, and with the consent of the
parties, the case is hereby dismissed without prejudice, but with
leave to any party to move within 30 days from the date hereof to

reopen the case and proceed to trial if the settlement is not fully

 

effectuated.
SO ORDERED
Dated: New York, NY A 1 / A
May 24, 2021 JED A. RAKOFF7 WS.D.J.
